UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJuly3, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-183 THE HERSHEY COMPANY 100 Crystal A Drive Hershey, PA 17033 Registrant's telephone number:717-534-4200 State of Incorporation IRS Employer Identification No. Delaware 23-0691590 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filero Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, $1 par value – 166,802,021 shares, as of July 22, 2011.Class B Common Stock, $1 par value – 60,632,467 shares, as of July 22, 2011. THE HERSHEY COMPANY INDEX Part I.Financial Information Page Number Item 1.Consolidated Financial Statements (Unaudited) 3 Consolidated Statements of Income Three months ended July3, 2011 and July4, 2010 3 Consolidated Statements of Income Six months ended July3, 2011 and July4, 2010 4 Consolidated Balance Sheets July3, 2011 and December31, 2010 5 Consolidated Statements of Cash Flows Six months ended July3, 2011 and July4, 2010 6 Notes to Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis of Results of Operations and Financial Condition 21 Item 3.Quantitative and Qualitative Disclosures About Market Risk 27 Item 4.Controls and Procedures 28 Part II.Other Information Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 6.Exhibits 29 -2- PART I - FINANCIAL INFORMATION Item 1.Consolidated Financial Statements (Unaudited) THE HERSHEY COMPANY CONSOLIDATED STATEMENTS OF INCOME (in thousands except per share amounts) For the Three Months Ended July 3, July 4, Net Sales $ $ Costs and Expenses: Cost of sales Selling, marketing and administrative Business realignment and impairment (credits) charges, net ) Total costs and expenses Income before Interest and Income Taxes Interest expense, net Income before Income Taxes Provision for income taxes Net Income $ $ Earnings Per Share - Basic - Class B Common Stock $ $ Earnings Per Share - Diluted - Class B Common Stock $ $ Earnings Per Share - Basic - Common Stock $ $ Earnings Per Share - Diluted - Common Stock $ $ Average Shares Outstanding - Basic - Common Stock Average Shares Outstanding - Basic - Class B Common Stock Average Shares Outstanding - Diluted Cash Dividends Paid Per Share: Common Stock $ $ Class B Common Stock $ $ The accompanying notes are an integral part of these consolidated financial statements. -3- THE HERSHEY COMPANY CONSOLIDATED STATEMENTS OF INCOME (in thousands except per share amounts) For the Six Months Ended July 3, July 4, Net Sales $ $ Costs and Expenses: Cost of sales Selling, marketing and administrative Business realignment and impairment (credits) charges, net ) Total costs and expenses Income before Interest and Income Taxes Interest expense, net Income before Income Taxes Provision for income taxes Net Income $ $ Earnings Per Share - Basic - Class B Common Stock $ $ Earnings Per Share - Diluted - Class B Common Stock $ $ Earnings Per Share - Basic - Common Stock $ $ Earnings Per Share - Diluted - Common Stock $ $ Average Shares Outstanding - Basic - Common Stock Average Shares Outstanding - Basic - Class B Common Stock Average Shares Outstanding - Diluted Cash Dividends Paid Per Share: Common Stock $ $ Class B Common Stock $ $ The accompanying notes are an integral part of these consolidated financial statements. -4- THE HERSHEY COMPANY CONSOLIDATED BALANCE SHEETS (in thousands of dollars) ASSETS July 3, December31, Current Assets: Cash and cash equivalents $ $ Accounts receivable - trade Inventories Deferred income taxes Prepaid expenses and other Total current assets Property, Plant and Equipment, at cost Less-accumulated depreciation and amortization ) ) Net property, plant and equipment Goodwill Other Intangibles Deferred Income Taxes Other Assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued liabilities Accrued income taxes Short-term debt Current portion of long-term debt Total current liabilities Long-term Debt Other Long-term Liabilities Total liabilities Stockholders' Equity: The Hershey Company Stockholders’ Equity Preferred Stock, shares issued: none in 2011 and 2010 — — Common Stock, shares issued:299,269,277 in 2011 and 299,195,325 in 2010 Class B Common Stock, shares issued: 60,632,467 in 2011 and 60,706,419 in 2010 Additional paid-in capital Retained earnings Treasury-Common Stock shares at cost: 132,594,582 in 2011 and 132,871,512 in 2010 ) ) Accumulated other comprehensive loss ) ) The Hershey Company stockholders’ equity Noncontrolling interests in subsidiaries Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated balance sheets. -5- THE HERSHEY COMPANY CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands of dollars) For the Six Months Ended July 3, July 4, Cash Flows Provided from (Used by) Operating Activities Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided from Operations: Depreciation and amortization Stock-based compensation expense, net of tax of $8,730 and $10,244, respectively Excess tax benefits from exercise of stock options ) ) Deferred income taxes Business realignment and impairment charges, net of tax of $2,782 and $15,909, respectively Contributions to pension plans ) ) Changes in assets and liabilities, net of effects from business acquisitions: Accounts receivable - trade Inventories ) ) Accounts payable Other assets and liabilities ) ) Net Cash Flows Provided from Operating Activities Cash Flows Provided from (Used by) Investing Activities Capital additions ) ) Capitalized software additions ) ) Proceeds from sales of property, plant and equipment Business acquisition ) — Net Cash Flows (Used by) Investing Activities ) ) Cash Flows Provided from (Used by) Financing Activities Net increase in short-term debt Long-term borrowings — Repayment of long-term debt ) ) Cash dividends paid ) ) Exercise of stock options Excess tax benefits from exercise of stock options Contributions from noncontrolling interests in subsidiaries — Repurchase of Common Stock ) ) Net Cash Flows (Used by) Financing Activities ) ) Decrease in Cash and Cash Equivalents ) ) Cash and Cash Equivalents, beginning of period Cash and Cash Equivalents, end of period $ $ Interest Paid $ $ Income Taxes Paid $ $ The accompanying notes are an integral part of these consolidated financial statements. -6- THE HERSHEY COMPANY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.BASIS OF PRESENTATION Our unaudited consolidated financial statements provided in this report include the accounts of the Company and our majority-owned subsidiaries and entities in which we have a controlling financial interest after the elimination of intercompany accounts and transactions.We have a controlling financial interest if we own a majority of the outstanding voting common stock and the noncontrolling shareholders do not have substantive participating rights, or we have significant control over an entity through contractual or economic interests in which we are the primary beneficiary.We prepared these statements in accordance with the instructions to Form 10-Q.The financial statements were prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim reporting.These statements do not include all of the information and footnotes required by GAAP for complete financial statements. Our significant interim accounting policies include the recognition of a pro-rata share of certain estimated annual amounts primarily for raw material purchase price variances, advertising expense, incentive compensation expenses and the effective income tax rate. We included all adjustments (consisting only of normal recurring accruals) which we believe were considered necessary for a fair presentation.Operating results for the six months ended July3, 2011 may not be indicative of the results that may be expected for the year ending December 31, 2011, because of the seasonal effects of our business.For more information, refer to the consolidated financial statements and notes included in our 2010 Annual Report on Form 10-K. 2.BUSINESS ACQUISITION In February 2011, we acquired a 49% interest in Tri-Us, Inc. of Boulder, Colorado, a company that manufactures, markets and sells nutritional beverages under the “mix1” brand name.We invested $5.8 million and are accounting for this investment using the equity method. We included results subsequent to the acquisition date in the consolidated financial statements.If we had included the results of the acquisition in the consolidated financial statements for each of the periods presented, the effect would not have been material. 3.NONCONTROLLING INTERESTS IN SUBSIDIARIES In May 2007, we entered into an agreement with Godrej Beverages and Foods, Ltd., one of India’s largest consumer goods, confectionery and food companies, to manufacture and distribute confectionery products, snacks and beverages across India.Under the agreement, we own a 51% controlling interest in Godrej Hershey Ltd.In January 2009, the Company contributed cash of approximately $8.7 million to Godrej Hershey Ltd. and owners of the noncontrolling interests in Godrej Hershey Ltd. contributed approximately $7.3 million.In June 2010, the Company and the noncontrolling interests executed a rights agreement with Godrej Hershey Ltd. in the form of unsecured compulsorily and fully convertible debentures.The Company contributed cash of approximately $11.1 million and the noncontrolling interests contributed $9.3 million associated with the rights agreement.The ownership interest percentages in Godrej Hershey Ltd. did not change significantly as a result of these contributions.The noncontrolling interests in Godrej Hershey Ltd. are included in the equity section of the Consolidated Balance Sheets. We also own a 51% controlling interest in Hershey do Brasil under a cooperative agreement with Pandurata Netherlands B.V. (“Bauducco”), a leading manufacturer of baked goods in Brazil whose primary brand is Bauducco.In September 2010, the Company contributed cash of approximately $1.0 million to Hershey do Brasil and Bauducco contributed approximately $0.9 million.The noncontrolling interest in Hershey do Brasil is included in the equity section of the Consolidated Balance Sheets. The decrease in noncontrolling interests in subsidiaries from $35.3 million as of December31, 2010 to $33.4 million as of July3, 2011 reflected the noncontrolling interests’ share of losses of these entities, partially offset by the impact of currency translation adjustments.The noncontrolling interests’ share of losses in subsidiaries increased income by $2.8 million for the six months ended July3, 2011 and by $5.4 million for the six months ended July4, 2010 and was included in selling, marketing and administrative expenses. -7- 4.STOCK COMPENSATION PLANS On February 22, 2011, our Board of Directors adopted The Hershey Company Equity and Incentive Compensation Plan, Amended and Restated as of February 22, 2011 (“EICP”), subject to approval by our stockholders at the 2011 annual meeting of stockholders.On April 28, 2011, our stockholders approved the amended and restated EICP. The EICP is the plan under which grants using shares for compensation and incentive purposes are made.The EICP was amended and restated to continue to provide annual and long-term compensation and incentives, and to reflect updates in corporate governance practices since it was last approved in April 2007.The following table summarizes our stock compensation costs: For the Three Months Ended For theSix Months Ended July 3, July 4, July3, July 4, In millions of dollars Total compensation amount charged against income for stock options, performance stock units (“PSUs”) and restricted stock units $ Total income tax benefit recognized in the Consolidated Statements of Income for share-based compensation $ $ 5.2 $ 8.7 $ The decrease in share-based compensation expense for the second quarter and first six months of 2011 resulted primarily from the forfeiture of vested awards due to participant changes during the second quarter of 2011. We estimated the fair value of each stock option grant on the date of the grant using a Black-Scholes option-pricing model and the weighted-average assumptions set forth in the following table: For the Six Months Ended July 3, July 4, Dividend yields 2.7% 3.2% Expected volatility 22.6% 21.7% Risk-free interest rates 2.8% 3.1% Expected lives in years 6.6 Stock Options A summary of the status of our stock options as of July3, 2011, and the change during 2011 is presented below: For the Six Months Ended July3, 2011 Stock Options Shares Weighted-Average Exercise Price Weighted-Average Remaining Contractual Term Outstanding at beginning of the period 6.1 years Granted Exercised ) Forfeited ) Outstanding as of July3, 2011 6.2 years Options exercisable as of July3, 2011 4.7 years -8- For the Six Months Ended July 3, July 4, Weighted-average fair value of options granted (per share) $ $ Intrinsic value of options exercised (in millions of dollars) $ $ As of July3, 2011, the aggregate intrinsic value of options outstanding was $211.1million and the aggregate intrinsic value of options exercisable was $114.2million. As of July3, 2011, there was $26.6million of total unrecognized compensation cost related to non-vested stock option compensation arrangements granted under our stock option plans.That cost is expected to be recognized over a weighted-average period of 2.8years. Performance Stock Units and Restricted Stock Units A summary of the status of our performance stock units and restricted stock units as of July3, 2011, and the change during 2011 is presented below: Performance Stock Units and Restricted Stock Units For the Six Months Ended July 3, 2011 Weighted-average grant date fair value for equity awards or market value for liability awards Outstanding at beginning of year Granted 504,802 Performance assumption change 158,091 Vested (638,817) Forfeited (262,390) Outstanding as of July3, 2011 As of July3, 2011, there was $44.0 million of unrecognized compensation cost relating to non-vested performance stock units and restricted stock units.We expect to recognize that cost over a weighted-average period of 2.3 years. For the Six Months Ended July 3, July 4, Intrinsic value of share-based liabilities paid, combined with the fair value of shares vested (in millions of dollars) $ $ The higher amount in 2011 was primarily due to the higher performance attainment percentage associated with the performance stock unit awards vesting in 2011 compared with 2010. Deferred performance stock units, deferred restricted stock units, and directors’ fees and accumulated dividend amounts representing deferred stock units totaled 526,739 units as of July3, 2011.Each unit is equivalent to one share of the Company’s Common Stock. No stock appreciation rights were outstanding as of July3, 2011. For more information on our stock compensation plans, refer to the consolidated financial statements and notes included in our 2010 Annual Report on Form 10-K and our proxy statement for the 2011 annual meeting of stockholders. -9- 5.INTEREST EXPENSE Net interest expense consisted of the following: For the Six Months Ended July 3, July4, In thousands of dollars Interest expense $ $ Interest income ) ) Capitalized interest ) ) Interest expense, net $ $ 6.BUSINESS REALIGNMENT AND IMPAIRMENT CHARGES In June 2010, we announced Project Next Century (the “Next Century program”) as part of our ongoing efforts to create an advantaged supply chain and competitive cost structure.As part of the program, production will transition from the Company's century-old facility at 19 East Chocolate Avenue in Hershey, Pennsylvania, to a planned expansion of the West Hershey facility, which was built in 1992.Production from the 19 East Chocolate Avenue plant, as well as a portion of the workforce, will be relocated to the West Hershey facility. We estimate that the Next Century program will incur pre-tax charges and non-recurring project implementation costs of $140 million to $160 million over three years.This estimate includes $120 million to $140 million in pre-tax business realignment and impairment charges and approximately $20 million in project implementation and start-up costs.Total costs of $7.9 million were recorded during the first six months of 2011 and costs of $53.9 million were recorded in 2010. Certain former manufacturing facilities with a carrying value of $11.9 million were being held for sale as of July3, 2011.The fair value of these facilities was estimated based on expected sales proceeds. Business realignment and impairment charges and credits recorded during the three-month and six-month periods ended July3, 2011 and July4, 2010 were as follows: For the Three Months Ended For the Six Months Ended July 3, July 4, July 3, July 4, In thousands of dollars Cost of sales – Next Century program $ Selling, marketing and administrative – Next Century program Business realignment and impairment charges, net Next Century program Plant closure expenses and fixed asset impairment charges Employee separation (credits) costs ) ) Godrej Hershey Ltd. goodwill impairment — — Total business realignment and impairment (credits) charges, net ) ) Total business realignment and impairment (credits) charges $ ) $ $ $ A charge of $7.0million was recorded in cost of sales during the second quarter of 2011 related primarily to the accelerated depreciation of fixed assets over a reduced remaining useful life and start-up costs associated with the Next Century program.A charge of $1.1million was recorded in selling, marketing and administrative expenses in the second quarter of 2011 related primarily to project administration for the Next Century program.Plant closure expenses of $1.2 million were recorded in the second quarter of 2011 primarily related to costs associated with the relocation of -10- production lines.Employee separation costs were reduced by $11.2million for the Next Century program in the second quarter of 2011 which consisted of a $12.9 million credit reflecting lower expected costs related to voluntary and involuntary terminations and a net benefits curtailment loss of $1.7 million also related to the employee terminations. While the expected total number of jobs to be eliminated under the Next Century program has not changed, approximately 400 employees are now expected to leave the Company under voluntary and involuntary severance benefit plans compared with the original estimate of 500 to 600 employees. A charge of $13.9 million was recorded in cost of sales during the first six months of 2011 related to accelerated depreciation of fixed assets over a reduced remaining useful life associated with the Next Century program.A charge of $2.2million was recorded in selling, marketing and administrative expenses during the first six months of 2011 for project administration.Plant closure expenses of $2.1million were recorded during the first six months of 2011 primarily related to costs associated with the relocation of production lines.Employee separation costs were reduced by $10.2million during the first six months of 2011 which consisted of an $11.9 million credit reflecting lower expected costs related tovoluntary and involuntary terminations at the two manufacturing facilities and a net benefits curtailment loss of $1.7 million also related to the employee terminations. A charge of $1.0million was recorded in cost of sales during the second quarter of 2010 related to accelerated depreciation of fixed assets over a reduced remaining useful life associated with the Next Century program.A charge of $0.1million was recorded in selling, marketing and administrative expenses in the second quarter of 2010 for project administration.In determining the costs related to fixed asset impairments, fair value was estimated based on the expected sales proceeds.Fixed asset impairments and plant closure expenses of $4.3million were recorded in the second quarter of 2010.Employee separation costs of $36.1million in the second quarter of 2010 were related to expected voluntary and involuntary terminations at the two manufacturing facilities. As a result of operating performance that was below expectations, we completed an impairment evaluation of goodwill and other intangible assets of Godrej Hershey Ltd. during the second quarter of 2010.As a result of reduced expectations for future cash flows from lower than expected profitability, we determined that the carrying amount of Godrej Hershey Ltd. exceeded its fair value.We recorded a non-cash goodwill impairment charge of $44.7 million in the second quarter of 2010 to reduce the carrying value of Godrej Hershey Ltd. to its fair value, including a reduction to reflect the share of the charge associated with the noncontrolling interests.There was no tax benefit associated with this charge. The July 3, 2011 liability balance relating to the Next Century program was $20.0 million for estimated employee separation costs which were recorded in 2010 and 2011 and will be paid in 2012 and 2013 as production transitions to the expanded West Hershey facility.During the first six months of 2011, we made payments against the liabilities of $0.9 million related to employee separation and project administration costs. -11- 7.EARNINGS PER SHARE We compute Basic and Diluted Earnings Per Share based on the weighted-average number of shares of the Common Stock and the Class B Common Stock outstanding as follows: For the Three Months Ended For the Six Months Ended July 3, July 4, July 3, July 4, In thousands except per share amounts Net income $ Weighted-average shares - Basic Common Stock Class B Common Stock Total weighted-average shares - Basic Effect of dilutive securities: Employee stock options Performance and restricted stock units Weighted-average shares - Diluted Earnings Per Share - Basic Class B Common Stock $ Common Stock $ Earnings Per Share - Diluted Class B Common Stock $ Common Stock $ The Class B Common Stock is convertible into Common Stock on a share-for-share basis at any time.The calculation of earnings per share-diluted for the Class B Common Stock was performed using the two-class method and the calculation of earnings per share-diluted for the Common Stock was performed using the if-converted method. For the Three Months Ended For the Six Months Ended July 3, July 4, July 3, July 4, In millions Stock options excluded from diluted earnings per share calculation because the effect would have been antidilutive 8.DERIVATIVE INSTRUMENTS AND HEDGING ACTIVITIES We account for derivative instruments in accordance with Financial Accounting Standards Board accounting standards which require us to recognize all derivative instruments at fair value.We classify derivatives as assets or liabilities on the balance sheet.As of July3, 2011 and December31, 2010, all of our derivative instruments were classified as cash flow hedges. The fair value of derivative instruments in the Consolidated Balance Sheet as of July3, 2011 was as follows: Balance Sheet Caption Interest Rate Swap Agreements Foreign Exchange Forward Contracts and Options Commodities Futures and Options Contracts In thousands of dollars Prepaid expense and other current assets $
